DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 21: 	page 5, line 13: “for said” before “final content,” has been deleted,
		page 6, line 2: --language-- has been inserted after “natural”.
The following is an examiner’s statement of reasons for allowance: 
Claim 21 recites, “said final content generation system comprises an analysis system disposed in a storage location independent of said first computing device and having physical memory storing instructions that cause said analysis system to: provide access to a natural language segmentation tool and scoring analysis tool; evaluate each of said one or more custom videos comprising said compiled data with said natural language segmentation tool; generate processed data comprising information on words in said one or more custom videos for each of said one or more custom videos; evaluate each of said one or more custom videos and associated processed data with said scoring analysis tool; generate at least one analysis score for said one or more custom videos; generate final content including predefined content selected based on said at least one analysis score; and store said final content in said first location,” which are features that are together with other limitations not disclosed or rendered obvious by prior art of record.
Boyd (US 11,204,959 B1 – hereinafter Boyd) discloses, in general, a content recommendation system comprises tools to evaluate each of video clips (column 11, lines 8-63 - a video analysis module evaluates content of video clips to assign labels and analyzes caption); generate processed data comprising information on words in said video clips (column 11, lines 42-63 – generating information regarding whether the clips include text, e.g. words lmao, lolol, OMG, tears, etc.); evaluate each of said video clips with a scoring analysis tool (column 11, lines 42-63 – evaluating the clips to determine the clips include image only, text only, or both, etc.); generate at least one analysis score for said video clips (column 11, line 42 – column 12, line 15 – generating scores and aggregate scores); recommending content including predefined content selected based on said at least one analysis score (column 12, lines 5-36 – selecting content having scores exceeding a specified value to include in a list to be presented to the user). Boyd does not disclose a natural language segmentation tool, the video clips as custom videos comprising compiled data, and a final content including the predefined content.
Farsaii (US 11,335,349 B1 – hereinafter Farsaii) discloses using a natural language tool to analyze audio/video clips captured during an instructional session to generate a textual representation of the conversation audio in the clip by transcribing the conversation audio data into a textual format, then to normalize and score the textual representation to evaluate the effectiveness of the instructional session. The evaluation result is then reported to users (column 1, lines 45-67). Besides using a natural language analysis tool to evaluate audio/video clips, Farsaii lacks other details that are relevant to context of the claim, i.e. the clips are evaluated in a context of custom videos captured according to video content requests of selected story template so that a final video content can be generated based on the evaluation.
For that reason, Examiner finds that combining Boyd and Farsaii or any reference that teaches evaluating video clips using a natural language analysis tool in general into the system of Ozkan and Melo would not have been reasonable without using impermissible hindsight.
Claims 22-24 are allowable over prior art of record by virtue of dependency on independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484